DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given during a telephone interview with Sunwoo Lee on September 1, 2022.

The application has been amended as follows:

In the Claims:

Claim 14 (Currently Amended).
A display device comprising:
a substrate in which pixel groups each composed of two or more pixels adjacent in a column direction are arranged;
a circuit element layer in which driving transistors driving the pixels are arranged;
electrodes placed on the circuit element layer, and electrically connected to the driving transistors through via holes;
a bank surrounding each of the pixel groups and covering at least a part of an edge of the electrodes; and
emission layers formed within an area surrounded by the bank,
wherein the via holes are covered by the bank,
wherein the bank comprises:
a first bank surrounding each of the pixels; and
a second bank being on the first bank, and surrounding each of the pixel groups, and
wherein the via hole overlaps with the second bank.

Claim 15 (Cancelled).

Claim 18 (Cancelled).

Specification
Examiner acknowledges the amendment to the title filed on August 22, 2022. The objection to specification in previous Office Action filed on June 09, 2022 is hereby withdrawn.


Allowable Subject Matter
Claims 1, 3-4, 6-14, and 16-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record neither anticipates nor renders obvious the claimed subject of base claims 1 and 14, in particular, a second bank being on the first bank and surrounding each of the pixel groups, and the via hole overlaps with the second bank. Therefore, claims 1 and 14 are allowable. Accordingly, claims 3-4 and 6-13 are allowable as they depend upon claim 1; and claims 16-17 are allowable as they depend upon claim 14.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIA L. CROSS whose telephone number is (571)270-3273. The examiner can normally be reached 9 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAO X. LE can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 




/XIA L CROSS/Primary Examiner, Art Unit 2892